804 F.2d 677
35 Ed. Law Rep. 967
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Daniel FRONEBERGER, Appellant,v.YADKIN COUNTY SCHOOLS, Mrs. Jo White, Personnel Director, Appellees.
No. 86-1062.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Nov. 5, 1986.

John Daniel Froneberger, appellant pro se.
Penni L. Pearson, for appellees.
M.D.N.C., 630 F.Supp. 291
AFFIRMED.
Before RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's decision reveals that the appeal from its order dismissing John Daniel Froneberger's employment discrimination action is without merit.  Because the dispositive issues recently have been decided, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.1   Froneberger v. Yadkin County Schools, et al, C/A No. 85-1008 (M.D.N.C., March 13, 1986).


2
AFFIRMED.



1
 The motion to consolidate Froneberger's numerous appeals pending before this Court is denied